         Case 1:20-cv-00966-EGS Document 26 Filed 07/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 STEFANIA MAURIZI,                                )
                                                  )
               Plaintiff,                         )
                                                  )
        v.                                        )         Civil Action No. 20-0966 (EGS)
                                                  )
 U.S. DEPARTMENT OF STATE,                        )
                                                  )
               Defendant.                         )
                                                  )

                               NOTICE OF APPEARANCE

       Defendant requests that the Clerk of the Court please enter the appearance of Assistant

United States Attorney Dedra S. Curteman as counsel for Defendant in the above-captioned case.

Dated: July 6, 2021
       Washington D.C.
                                           Respectfully submitted,

                                           /s/ Dedra S. Curteman
                                           DEDRA S. CURTEMAN
                                           IL Bar #6279766
                                           Assistant United States Attorney
                                           555 Fourth St., N.W.
                                           Washington, D.C. 20530
                                           Telephone: (202) 252-2550
                                           dedra.curteman@usdoj.gov

                                           Counsel for Defendant
